697 N.W.2d 526 (2005)
472 Mich. 909-924
HERALD CO., INC.
v.
EASTERN MICHIGAN UNIVERSITY BD. OF REGENTS.
No. 128263.
Supreme Court of Michigan.
June 17, 2005.
SC: 128263. COA: 254712.
On order of the Court, the application for leave to appeal the February 10, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The Detroit Free Press's motions for leave to file an amicus curiae brief and for immediate consideration of that motion are also GRANTED. The parties shall include among the issues to be briefed: (1) whether the Court of Appeals correctly applied the appropriate standard of review; (2) whether the Washtenaw Circuit Court clearly erred in applying the § 13(1)(m) Freedom of Information Act exemption, MCL 15.243(1)(m), to the public record in question; and (3) whether purely factual materials, if any, contained within the public record were properly included within the scope of the exemption.